DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “Hagedorn et al '759 did not disclose that head cap (helmet) includes a plurality of "channels" and "each the plurality of channel identification modules disposed around the peripheral of each the plurality of channels"” (see page 7 of Remarks). However, the examiner respectfully disagrees. As previously made of record, Hagedorn et al. discloses a plurality of channels (electrode connections, depicted as 470 in Figure 6; e.g., paragraph 63). The “connections” or wires are “channels” by which signals travel. Furthermore, Hagedorn et al. discloses in paragraph 63, “FIG. 6 shows electrical pathways to electrodes within a helmet of an embodiment of the disclosed technology. Electrical connections (such as connection 470) provide an electrical pathway to and from each electrode and join at a cable 472 housing all electrical connectors between each electrode and an amplifier or other equipment for sending and/or receiving electrical impulses. Each electrode, such as electrode 446 comprises the electrode itself (typically, a metal or other known conductor, the conductor being removable from an electrode housing 448 with disposable electrode boot 449 in embodiments of the disclosed technology) with a hole 447 for inserting conductive gel”. 
Therefore, for the reasons stated above, and previously made of record, Hagedorn et al. does in fact disclose that head cap (helmet) includes a plurality of "channels" and "each the plurality of channel identification modules disposed around the peripheral of each the plurality of channels. Thus, the claims remain rejected under Hagedorn et al. as detailed below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagedorn et al. (US Patent Publication 20130281759 A1).
As to claim 1, Hagedorn et al. discloses a head cap (helmet, depicted as 100 in Figure 1; also se Figures 4-5) that includes a plurality of channels (electrode connections, depicted as 470 in Figure 6; e.g., paragraph 63) and the head cap includes a plurality of brain regions corresponding to a brain of a human being (see Figures 1-2 and 6); a plurality of channel identification modules (cable, depicted as 472 in Figure 6), each the plurality of channel identification modules disposed around the peripheral of each the plurality of channels (e.g., paragraph 63); a controlling module (tCS device, e.g., paragraphs 55, 57, 60 and 62) connected with the plurality of channel identification modules (e.g., paragraph 55; “A cable 450, which will be discussed at greater length with reference to FIG. 6, allows for electrical connectivity between the electrodes and either or both of a tCS and EEG device”); and a plurality of electrical stimulation modules (electrodes, depicted as 106 in Figure 1), each the plurality of electrical stimulation modules disposed in the plurality of channels of the head cap (see Figures 1 and 4-6), wherein when each the plurality of electrical stimulation modules disposed in some of the plurality of channels, some of the plurality of channel identification modules around the peripheral of some of the plurality of channels and some of the plurality of electrical stimulation modules are constituted a circuit conduction status or a short circuit status (e.g., paragraphs 39, 42 and 52; also see Figures 1-2, 4-6), some of the plurality of channel identification modules is provided for transmitting a signal to the controlling module, so that the controlling module determines a desired sites of some of the plurality of electrical stimulation modules where are corresponding to one of the plurality of brain areas of the human being according to the signal (e.g., paragraphs 42 and 52-57). 
As to claim 3, Hagedorn et al. discloses the channel identification module (cable) includes a photo sensor (video monitor integrated into viser, depicted as 460 in Figure 4; e.g., paragraphs 55-56), some of the plurality of electrical stimulation modules disposed in some of the plurality of channels, so that the photo sensor is disconnected with some of the plurality of electrical stimulation modules to form the short circuit status, and the channel identification module is provided for transmitting a signal corresponding to the short circuit status to the controlling module, and the controlling module is provided for determining the desired sites of some of the plurality of electrical stimulation modules where is corresponding to one of the plurality of brain areas of the human being according to the signal corresponding to the short circuit status (e.g., paragraphs 55-56). 
As to claim 4, Hagedorn et al. discloses the controlling module necessarily includes a power source in order to provide energy to the electrodes (e.g., paragraphs 39, 42, 46, 50-53 and 55) for providing the energy for an operation of the plurality of electrical stimulation modules and an operation of the controlling module (e.g., paragraphs 39, 42, 46, 50-53 and 55; also see Figure 2). 
As to claim 5, Hagedorn et al. discloses an external controlling device (computer, depicted as 800 in Figure 8; e.g., paragraph 66) for regulating the current and the current intensity emitted by the electrical stimulation module (e.g., paragraph 66). 
As to claim 6, Hagedorn et al. discloses the external controlling device (computer, depicted as 800 in Figure 8; e.g., paragraph 66) is further provided for regulating the different current amount and different current intensities emitted by each the plurality of electrical stimulation modules at the same time (e.g., paragraph 66).
As to claim 7, Hagedorn et al. discloses the external controlling device (computer, depicted as 800 in Figure 8; e.g., paragraph 66) can provide a constant current amount and a constant current intensity to the controlling module at the same time (e.g., paragraph 66). 
As to claim 8, Hagedorn et al. discloses the controlling module is provided for regulating the current and the current intensity emitted by the electrical stimulation module (e.g., paragraphs 39, 42, 46, 50-53, 55, 57, 60 and 62; also see Figure 2). 
As to claim 9, Hagedorn et al. discloses the controlling module is further provided for regulating the different current amount and different current intensities emitted by each the plurality of electrical stimulation modules at the same time (e.g., paragraphs 39, 42, 46, 50-53, 55, 57, 60 and 62; also see Figure 2). 
As to claim 10, Hagedorn et al. discloses the controlling module is further provided for regulating a constant current amount and a constant current intensity to the controlling module at the same time (e.g., paragraphs 39, 42, 46, 50-53, 55, 57, 60 and 62; also Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hagedorn et al. (US Patent Publication 20130281759 A1). Hagedorn et al. discloses a switch to regulate the electrode function (e.g., paragraph 39, 53 and 60). Hagedorn et al. discloses the invention substantially as claimed but does not explicitly disclose employment of a “jumper” in the electrical circuitry to regulate or switch the electrical stimulation module conduction. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrical circuitry components from a switch, as disclosed by Hagedorn et al., to a jumper since a jumper cable or conductor are well known electronic elements used to regulate circuit function and e employment such elements would be within the level of ordinary skill in the art. Furthermore, such a modification to the electrical circuitry would provide the predictable results of easily modifying the circuit and regulating electrical output.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792